DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 June 2019 and 31 May 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20 the following limitation is vague: and/or. The meets and bounds of the claim are vague.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelly et al. US Patent Application Publication No. 2006/0092766 A1 in view of Serra et al. US Patent 4,646,240.

Regarding claim 1, Shelley et al. teach a method comprising: using machine learning for sedimentary facies prediction by using one or more logs acquired in a borehole, [note: Abstract, “Production of well is predicted by associating log profiles for wells”; Figure 1, (16) prediction model, log profiles (26)  ] by performing: 
a petrophysical clustering of borehole depths wherein the depths of the borehole are gathered into clusters based on similarities in the one or more logs [note: Figure 1 (20) cluster engine ]; 
a log inclusion optimization, including a selection of one or more parameters of the petrophysical clustering, wherein the one or more parameters include a number and/or type of considered logs among the one or more logs and/or a clustering method [note: Figure 1 (24) optimization engine  ]; and 
a classification of the clusters into core depositional facies using one or more predetermined rules [note: Figure 1 (22) correlation;  paragraph 0032 “learn to recognize clusters of data and to relate similar classes to each other by adapting node weights to improve data separation”, automatically ].
Although Shelley et al. teach the invention substantially, they do not explicitly state the well is a borehole; however, they do teach different types of wells may be implemented [note: paragraph 0031, log behavior for a well type and/or set of wells]. Serra et al. teach a well implemented as a borehole type [note: abstract, “facies of geological information logging instruments are moved in a borehole to produce log measurements”; column 27 line 64 through column 28 line 24]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed to optimized prediction of well and borehole data so as to enhance data management and analysis for further use in projects.

Claim 2: The method of claim 1 further comprising performing data management before the petrophysical clustering, wherein the data management comprises depth matching and/or resampling [note: Serra, abstract, sampling].
Claim 3: The method of claim 2 wherein the depth matching and/or resampling comprises: depth-shifting measurement logs against a gamma ray (GR) log or other reference log; and depth-matching core facies descriptions by comparing a core GR to the reference log and/or using image logs [note: Shelley et al., paragraph 0028 gamma ray logging; also see Serra et al., column 9 lines 6-21 different types of logs may be implemented; column 16 line 7-9 depth; column 18 line 18 gamma radiation; column 27 line 42 through column 28 line 20 different  types of wells ].
Claim 4: The method of claim 1 further comprising performing data management before the petrophysical clustering, wherein the data management comprises data normalization and/or outlier handling [note: Shelley et al., paragraph 0046 each log profile is distributed and normalized].
Claim 5: The method of claim 4 wherein the data normalization and/or outlier handling comprises: normalizing well logs and/or calculated curves; and collapsing a predetermined percentile of outliers into first and last categories or bins of the normalized measurement [note: Shelley et al., paragraph 0028 collecting data;  paragraph 0046 each log profile is distributed and normalized; paragraph 0032 bins].
Claim 6: The method of claim 1 further comprising performing data management before the petrophysical clustering, wherein the data management comprises missing data handling [note: Shelley et al., paragraph 0028 completion and production].
Claim 7: The method of claim 6 wherein the missing data handling comprises discarding absent values representing less than a predetermined percentage of the data [note: Shelley et al., paragraph 0055-0056, validation indicators and alignment means].
Claim 8: The method of claim 6 wherein the missing data handling comprises reconstructing a petrophysical log from other petrophysical measurements using one or more supervised learning algorithms or via computation using empirical equations [note: Shelley et al., paragraph 0055-0056, validation indicators and alignment means].
Claim 9: The method of claim 1 further comprising performing data management before the petrophysical clustering, wherein the data management comprises balanced data set distribution [note: Shelley et al., paragraph 0055-0056, validation indicators and alignment means].
Claim 10: The method of claim 9 wherein the balanced data set distribution comprises correcting unbalanced data using weighted averaging [note: Shelley et al., paragraph 0055-0056, validation indicators and alignment means].
Claim 11: The method of claim 1 further comprising data management before the petrophysical clustering, wherein: the data management comprises: depth matching and/or resampling; data normalization and/or outlier handling; missing data handling; and balanced data set distribution; the depth matching and/or resampling comprises: depth-shifting measurement logs against a gamma ray (GR) or other reference log; and depth-matching core facies descriptions by comparing a core GR to the reference log and/or using image logs; the data normalization and/or outlier handling comprises: normalizing well logs and/or calculated curves; and collapsing a predetermined percentile of outliers into first and last categories or bins of the normalized measurement; the missing data handling comprises: discarding absent values representing less than a predetermined percentage of data; and reconstructing a petrophysical log from other petrophysical measurements using one or more supervised learning algorithms or via computation using empirical equations; and the balanced data set distribution comprises correcting unbalanced data using weighted averaging [note: Shelley et al., paragraph 0068 communications interface may display correlations; Serra et al., Figure 1; and column 13 lines 5-32 classification and curve].
Claim 12: The method of claim 1 wherein the log inclusion optimization identifies which clustering method clusters best against core depositional facies and defines an optimum input combination of logs to use among the one or more logs to cluster best against core depositional facies [Shelley et al., Figure 1; paragraphs 0036-0037 optimization engine 24].
Claim 13: The method of claim 12 wherein the log inclusion optimization identifies the best clustering method by testing one or more clustering method in a supervised mode, comparing the output of a clustering method with reference clustering output, and selecting the best clustering method based on the comparison [Shelley et al., Figure 1; paragraphs 0036-0037 optimization engine 24].
Claim 14: The method of claim 1 wherein the petrophysical clustering delineates petrophysical clusters using an unsupervised mode and the number of clusters is defined using a gap statistic operation [Shelley et al., Figure 1; paragraphs 0036-0037 optimization engine 24].
Claim 15: The method of claim 1 wherein the one or more rules include one or more of: an occurrence rule; a thickness rule; a stratigraphic position rule; and a likely pattern rule [note: Shelley et al., paragraph 0050 thickness measurement].
Claim 16: The method of claim 15 wherein the occurrence rule is based on probability of one predicted cluster corresponding to one depositional facies, and wherein the probability is compared to a predetermined threshold [note: Serra et al., column 23 line 9-23 threshold; column 24 lines 35-53 rules].
Claim 17: The method of claim 15 wherein the thickness rule is applied for predicted facies corresponding to thin layers or to layers with few continuous data samples, and automatically assigns these petrophysical clusters to depositional facies above or below which has the larger thickness [note: Shelley et al., paragraph 0050 thickness measurement].
Claim 18: The method of claim 15 wherein the stratigraphic position rule is applied when a formation is divided in stratigraphic intervals with specific depositional facies and is based on weighted probability of a petrophysical cluster matching one core facies [note: Serra et al., column 15 line 41 through column 16 line 41, correlation coefficients may be normalized and borehole intervals].
Claim 19:. The method of claim 15 wherein the likely pattern rule assigns petrophysical clusters based on statistically significant patterns or sequences of core depositional facies [note: Serra et al., column 15 line 41 through column 16 line 41, correlation coefficients may be normalized and borehole intervals].
Claim 20: The method of claim 1 wherein the prediction further includes: running a performance test after applying all rules; and generating a final score of the depositional facies predicted model [note: Shelley et al., paragraph 0028 and 0034 test ].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169